Citation Nr: 1455428	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection to hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to in-service herbicide exposure.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to February 1967.  He served in the Republic of South Vietnam from February 1966 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Board denied this appeal in a decision issued in June 2012.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the June 2012 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

In January 2014, the Board remanded this matter to the AOJ to obtain an adequate opinion.  The case has since been returned to the Board.  

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2013 JMR, the Parties agreed that the October 2011 VA medical opinion relied on by the Board in its June 2012 decision was inadequate.  

First, the Parties agreed that the VA examiner's rationale for the opinion that the Veteran's hypertension was less likely than not caused by his active service was inadequate.  The Parties pointed out that the rationale consisted of a single statement that the Veteran "was not diagnosed to have hypertension in service."  

Second, the Parties agreed that the examiner's rationale for the opinion that his hypertension was not aggravated by service-connected PTSD was inadequate.  That rationale consisted of a statement that the Veteran's "hypertension was controlled by medication and had no complications."  The Parties also pointed out that the conclusory statement that "PTSD does not cause hypertension or aggravate it" was not a sufficient rationale.  

In the January 2014 Board Remand, the Board provided specific directives as to what was required for the requested medical opinion.  The Board explained that a rationale was required for any opinion expressed.  It stated the following:

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether these statements make sense from a medical point of view.  The examiner is also asked to review and discuss the medical literature contained in the claims file.  

VA provided an examination in February 2014 and the report contains medical opinions.  The opinions are inadequate because they are not supported by sufficient rationale.  

The examiner's rationale for the opinion that the Veteran's hypertension did not have onset during service was "there is no evidence of hypertension being diagnosed during that time."  

This is not meaningfully different than the attempt at providing a rationale found in the October 2011 examination report that the Parties agreed was inadequate.  

The examiner stated that the reasons the examiner determined that the Veteran's hypertension was not caused or aggravated by his PTSD was "ptsd does not cause hypertension" and "ptsd does not aggravate hypertension," respectively.  This is the same attempt at providing a rationale found in the October 2011 examination report that the Parties agreed was inadequate.  

While the Board understands the examiner's view, the Board must attempt to address the JMR's concerns.

Similarly, the examiner stated that the reasons that the Veteran's hypertension is less likely caused or due to in-service herbicide exposure was "herbicide exposure does not cause htn.  the veteran has essential htn, and the etiology is idiopathic."  The rationale for why his hypertension is less likely manifested to a compensable degree within one year after discharge is" there is no evidence that he was treated for hypertension within 1 year after discharge."  These rationale are marginal at best.  The examiner should have explained the significance of lack of treatment.  The examiner should also have explained how the examiner determined that the etiology was idiopathic and how the examiner determined that the Veteran had essential hypertension.

Furthermore, the examiner did not comment on the Veteran's statements regarding the progression of his hypertension and did not comment on the medical literature contained in the claims file.  

The Veteran has a right as a matter of law to compliance with the remand directives of the Court and the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination by an examiner who has not previously examined him.  The examiner must review the Veteran's claims file and interview the Veteran as to the history of his hypertension.  The examiner must provide a complete rationale for each opinion rendered.  By rationale the Board means an explanation.  If the explanation consists of no more than conclusory statements it is inadequate.  The examiner's rationale must address what the Veteran has reported as to the history and progression of his hypertension and must address the medical literature submitted by the Veteran in support of his claim.  If the examiner relies on medical literature to arrive at his or her opinions, the examiner should explain how such literature supports the opinion.  The examiner must accomplish the following:  

a.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension had onset during his active military service.  A rationale that he was not diagnosed with hypertension during service will be inadequate.  The examiner must address the meaning of blood pressure readings during service, including the February 1967 report of medical examination which the Board has determined reflects a notation of "160/100" scratched out and replaced with "150/90."  The examiner must address whether this reading means it is at least as likely as not that he had hypertension at the time of separation from service (and must assume that there was a reading of 160/100).  The examiner must explain his or her opinion in this regard.  

b.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension manifested to a compensable degree within one year after his military discharge in February 1967.  The examiner must include an explanation of the significance of any history reported by the Veteran in this regard.  

c.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused by his PTSD.  

d.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension has undergone a permanent increase in severity because of his PTSD.  If such permanent increase in severity is found, the examiner should also identify the baseline level of severity without the permanent increase because of his PTSD.  

e.  Provide a medical opinion as to whether it is at least at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused by his presumed in-service herbicide exposure.  If the examiner determines that it was not so caused the examiner must explain why and the examiner is cautioned that a mere reference to VA regulations that do not presume service connection for hypertension due to PTSD will be an insufficient rationale.  The examiner must provide a medical rationale for any conclusion reached.  

2.  This is a complex case back from the Veterans Court. The AOJ must review the examination report, taking into consideration the explanatory portion of this Remand.  If any opinion rendered is not supported by adequate rationale, the AOJ must return the report to the examiner.

3.  Then, readjudicate the claim that is the subject of this appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond thereto before returning the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



